Citation Nr: 0911098	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for dyshidrosis.

2.  Entitlement to service connection for a disability 
manifested by leg cramps.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1953 to August 1957. He also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.  Specifically, in that decision, the RO, in 
pertinent part, denied service connection for dyshidrosis, 
post-traumatic stress disorder (PTSD), and a disability 
manifested by leg cramps.

The Veteran testified before a Decision Review Officer in 
August 2006, and before the undersigned Veterans Law Judge 
sitting at the RO in February 2008.  

In May 2008, the Board denied the service connection claim 
for PTSD, and remanded the issues of entitlement to service 
connection for dyshidrosis, and a disability manifested by 
leg cramps, for further development.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
current chronic leg cramps, first diagnosed in 1998, are 
related to active military service.  

2.  Resolving any doubt in the Veteran's favor, the medical 
evidence of record relates his current dyshidrosis to his 
active military service.  




CONCLUSIONS OF LAW

1.  A disability manifested by leg cramps, to include 
restless leg syndrome and chronic leg cramps, was not 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

2.  Dyshidrosis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide and must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court also explained 
that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

Herein, the Board grants service connection for dyshidrosis.  
In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.   See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With regard to the service connection claim for a disability 
manifested by leg cramps, the duty to notify was satisfied by 
way of a letter sent to the Veteran in 
August 2003.  The RO readjudicated the claim by a statement 
of the case dated in August 2005, and supplemental statements 
of the case dated in September 2006 and July 2007.  Although 
a late 2007/early 2008 VCAA letter is not in the claims 
folder, a "VCAA Notice Response" form, signed by the 
Veteran in March 2008, is of record and indicates that the RO 
provided the Veteran with notice about the evidence and 
information VA needs to substantiate his claim for benefits.  
Thereafter, the RO readjudicated the claim in a September 
2008 supplemental statement of the case.

The Veteran was also informed as to the type of evidence 
necessary to establish the degree of disability and an 
effective date.  See Dingess/Hartman, supra.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, service personnel records, VA medical 
evidence, private medical evidence, and lay statements.  The 
Veteran testified at two personal hearings and was medically 
evaluated in conjunction with his claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a Veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).
a.  Service Connection Claim for a Disability Manifested by 
Leg Cramps

The Veteran is seeking service connection for a disability 
manifested by leg cramps.  
The report of a July 1957 separation examination notes that 
the Veteran had leg cramps "due to [a] torn ligament in 
1957." 

Post-service, in 1961, the Veteran filed a service connection 
claim for torn ligaments, which was denied by the RO in a 
March 1961 rating decision.

Post-service medical records reflect periodic treatment for 
lower extremity problems.  A diagnosis of probable restless 
leg syndrome was diagnosed in January 1998, approximately 
four decades post-service.  Evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Subsequent treatment records show a 
diagnosis of chronic leg cramps.    

There is no evidence of a medical nexus between the current 
chronic leg cramps and service.  Pursuant to the Board's May 
2008 remand, the Veteran underwent a VA examination to 
ascertain the etiology of his leg cramps in June 2008.  
However, the examiner was unable to relate the Veteran's 
bilateral leg cramps to service without resorting to mere 
speculation.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102 (2008); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The June 2008 VA examiner noted that there is no history of 
trauma, and no evidence of muscle asymmetry.   Significantly, 
the Veteran has not submitted a medical opinion supporting 
his claim.

The record reflects that during a June 2003 VA outpatient 
treatment session, the Veteran reported having recurrent leg 
cramps since service.  Also, a report of a December 2006 VA 
outpatient treatment session notes the Veteran's "leg 
cramping from torn ligaments 50 years ago."  The Veteran has 
also submitted statements from his spouse in which she 
indicates that the Veteran had problems with leg cramps since 
service.  Also of record are statements from the Veteran's 
friends to the effect that the Veteran suffers from leg 
cramps. 

Lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds 
that the reported history of continued symptoms since active 
service is inconsistent with the remaining evidence of 
record.  The post-service medical evidence does not reflect 
treatment for leg cramps for approximately four decades 
following active service.  

While the Veteran, his spouse, and friends are competent to 
describe what they observe, they, as laypersons, are not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disability 
(i.e. that the current leg cramps are related to service) 
because they have not been shown to have the requisite 
medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that the preponderance of the evidence is 
against the Veteran's claim of service connection for a 
disability manifested by leg cramps, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).  Thus, the claim must be denied.


b.  Service Connection Claim for Dyshidrosis

The Veteran is also seeking service connection for 
dyshidrosis.  Medical evidence of record confirms that the 
Veteran is diagnosed with dyshidrosis, thereby satisfying the 
first element of a service connection claim. 

Service treatment records are negative for complaints of, 
treatment for, or findings of dyshidrosis.  The Veteran was 
treated for athlete's foot in February 1956.  The separation 
examination conducted in July 1957 demonstrated that the 
Veteran's skin was normal.

A statement, received at the RO in October 2003, from a 
private treating physician, Dr. A.Z. expressed his opinion 
that the Veteran's dyshidrosis "was incorrectly diagnosed in 
the service as [a] fungal [infection]."  

Pursuant to the Board's May 2008 remand, the Veteran 
underwent a VA examination to ascertain the etiology of his 
dyshidrosis.  A June 2008 VA examiner diagnosed the Veteran 
with dyshidrosis and determined that it was at least as 
likely as not that such disability is related to service.  
The examiner noted that fungal infections commonly later 
develop into dyshidrosis.  

The Veteran has also submitted lay statements describing his 
skin disability.  

On review, the Board finds that, resolving any doubt in the 
Veteran's favor, the service connection for dyshidrosis is 
warranted.  Although the Veteran was treated for a fungal 
infection during service, and not dyshidrosis, the June 2008 
VA examiner indicated that a fungal infection often turns 
into dyshidrosis at a later date.  

	
	(CONTINUED ON NEXT PAGE)



Moreover, the Veteran's private physician opined that the 
Veteran's skin condition during service was actually 
dyshidrosis, as opposed to a fungal infection.  Thus, the 
service connection claim for dyshidrosis is granted.  


ORDER

Entitlement to service connection for a disability manifested 
by leg cramps is denied.

Entitlement to service connection for dyshidrosis is granted, 
subject to the laws and regulations governing monetary 
benefits.



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


